TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00610-CR




                                 Maurice A. Lomas, Appellant

                                                v.

                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
            NO. 59109, HONORABLE JOE CARROLL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               A jury found appellant Maurice A. Lomas guilty of failing to register as a sex

offender. See Tex. Code Crim. Proc. Ann. art. 62.102 (West 2006) (former art. 62.10). The court

assessed punishment, enhanced by two previous felony offenses, at ninety-nine years’ imprisonment.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant also filed a pro se brief.
               We have reviewed the record, counsel’s brief, and the pro se brief. We find nothing

in the record that might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27

(Tex. Crim. App. 2005).

               The judgment of conviction is affirmed.



                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Affirmed

Filed: July 12, 2007

Do Not Publish




                                                2